 




EXHIBIT 10.2




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of September 11,
2018 (the “Effective Date”), between Aspen Group, Inc., a Delaware corporation
(the “Company”), and Janet Gill (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s Services (as defined),
information concerning proposed new Services, market feasibility studies,
proposed or existing marketing techniques or plans (whether developed or
produced by the Company or by any other person or entity for the Company), other
Confidential Information, as defined in Section 9(a), and information about the
Company’s executives, officers, and directors, which necessarily will be
communicated to the Executive by reason of her employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key,
relationships with vendors, and Students and Professors, each, as defined below,
whether actual or prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that she (i) is not subject to any non-solicitation or
non-competition agreement affecting her employment with the Company, (ii) is not
subject to any confidentiality or nonuse/nondisclosure agreement affecting her
employment with the Company, and (iii) will bring to the Company no trade
secrets, confidential business information, documents, or other personal
property of a prior employer.








--------------------------------------------------------------------------------

 




2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three years commencing as of
the Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6.  The
Term shall be automatically renewed for successive one-year terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term. This Agreement replaces the Executive’s Employment Agreement, dated
November 24, 2014 (the “2014 Agreement”).




(b)

The Executive acknowledges that except for three months compensation, she is not
entitled to receive anything under the 2014 Agreement. The stock options
previously granted to the Executive will continue to vest subject to her
continued employment on each applicable vesting date in accordance with the
relevant stock option agreements.




(c)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10, 12,
15, 18, 19, and 22 shall remain in full force and effect and the provisions of
Section 9 shall be binding upon the legal representatives, successors and
assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Chief Accounting Officer of
the Company, an Executive Officer of the Company, with duties and
responsibilities listed on Exhibit A. The Executive shall report to the
Company’s Chief Financial Officer.  The Executive shall also perform services
for such subsidiaries of the Company as may be necessary.  The Executive shall
use her best efforts to perform her duties and discharge her responsibilities
pursuant to this Agreement competently, carefully and faithfully. In determining
whether or not the Executive has used her best efforts hereunder, the
Executive’s and the Company’s delegation of authority and all surrounding
circumstances shall be taken into account and the best efforts of the Executive
shall not be judged solely on the Company’s earnings or other results of the
Executive’s performance, except as specifically provided to the contrary by this
Agreement.  The Executive shall, if requested, also serve as an officer or
director of any affiliate of the Company for no additional compensation.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote such time, attention and energies to the affairs of the
Company and its subsidiaries and affiliates as are necessary to perform her
duties and responsibilities pursuant to this Agreement.  The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
professional financial-related services with or without compensation to, any
other persons, business, or organization, without the prior consent of the
Board.  Notwithstanding the above, the Executive shall be permitted to devote a
limited amount of her time, to professional, charitable or similar
organizations, including, but not limited to, serving as a non-executive
director or an advisor to a board member, or committee member of any company or
organization provided that such activities do not interfere with, or otherwise
create a conflict with, the Executive’s performance of her duties and
responsibilities as provided hereunder.  





2




--------------------------------------------------------------------------------

 




Nothing in this Agreement shall require the Executive to discontinue her
volunteer service to the Fairfield County Senior League.




(c)

Location of Office.  The Executive’s principal business office shall be in New
York.  However, the Executive’s job responsibilities shall include all business
travel necessary for the performance of her job including travel to the
Company’s offices located in Colorado, Arizona, California and any other
location in which the Company may in the future establish an office.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Executive shall promptly execute any
agreements generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.




4.

Compensation and Expenses.




(a)

Salary and Equity.  For the services of the Executive to be rendered under this
Agreement, the Company shall pay the Executive an annual salary of $275,000 (the
“Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations payable in accordance with the Company’s
customary payroll practices.  The Executive’s Base Salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the Base Salary during the Term.  However, the Executive’s Base Salary
may not be decreased during the Term. In addition, the Company shall grant the
Executive 50,000 five-year stock options (the “Options”), subject to approval by
the shareholders of the Company. The Options (i) shall be granted under the 2018
Equity Incentive Plan, (ii) with the Options exercisable at the closing price on
the Nasdaq Stock Market as of September 10, 2018 and (iii) shall vest annually
over a three-year period beginning September 10, 2019, subject to continued
employment on each applicable vesting date, execution of the Company’s standard
Stock Option Agreement, and to acceleration per Section 6 hereof.




(b)

Discretionary Bonus.  Executive shall be eligible for an annual discretionary
bonus based upon her performance, the timing of which shall be consistent with
the bonuses awarded to other executives of the Company.  The amount of such
bonus and whether a bonus payment shall be made is within the sole discretion of
the Company.




(c)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
documented travel (including travel expenses incurred by the Executive related
to her travel to the Company’s other offices), entertainment and miscellaneous
expenses incurred in connection with the performance of her duties under this
Agreement, provided that the Executive properly provides a written accounting of
such expenses to the Company in accordance with the Company’s practices.  Such
reimbursement or advances will be made in accordance with policies





3




--------------------------------------------------------------------------------

 




and procedures of the Company in effect from time to time relating to
reimbursement of, or advances to, its executive officers.




5.

Benefits.




(a)

Paid Time Off.  For each 12-month period during the Term, the Executive shall be
entitled to 18 days of Paid Time Off without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Executive may select and the affairs of the Company may permit. Any
unused days will be carried over to the next 12 month period.




(b)

Fringe Benefits and Perquisites.  During the Term, the Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent the Company provides similar benefits or perquisites
(or both to similarly situated executives of the Company).  




(c)

Employee Benefits.  During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans.  The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law. Notwithstanding the foregoing sentence, during the Term, the
Company shall provide the Executive with health insurance covering the Executive
and family dependents.




6.

Termination.




(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive.  For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in her customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration.  Any question as to the
existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or her guardian) (or the Social
Security Administration, where applicable). In the event that the Executive’s
employment is terminated by reason of Executive’s death or disability, the
Company shall pay the following to the Executive or her personal representative:
(i) any accrued but unpaid Base Salary for services rendered to the date of
termination, (ii) accrued but unpaid expenses required to be reimbursed under
this Agreement,  and (iii) all equity awards previously granted to the Executive
under the Incentive Plan or similar plan shall thereupon become fully vested,
and the Executive or her legally appointed guardian, as the case





4




--------------------------------------------------------------------------------

 




may be, shall have up to two years from the date of termination to exercise all
such previously granted options, provided that in no event shall any option be
exercisable beyond its term.  The Executive (or her estate) shall receive the
payments provided herein at such times as he would have received them if there
was no death or disability.  Additionally, if the Executive’s employment is
terminated because of disability, any benefits (except perquisites) to which the
Executive may be entitled pursuant to Section 5(b) hereof shall continue to be
paid or provided by the Company, as the case may be, for one year, subject to
the terms of any applicable plan or insurance contract and applicable law
provided that such benefits are exempt from Section 409A of the Code by reason
of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the event all or a
portion of the benefits to which the Executive was entitled pursuant to Section
5(b) hereof are subject to 409A of the Code, the Executive shall not be entitled
to the benefits that are subject to Section 409A of the Code subsequent to the
“applicable 2 ½ month period” (as such term is defined under Treasury Regulation
Section 1.409A-1(b)(4)(i)(A)).




(b)

Termination by the Company for Cause or by the Executive Without Good Reason.
 The Company may terminate the Executive’s employment pursuant to the terms of
this Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Executive terminates her employment with the Company without Good Reason (as
defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for by law, for any period subsequent to the effective date of termination.  For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, a felony related to the business of
the Company; (ii) the Executive, in carrying out her duties hereunder, has acted
with gross negligence or intentional misconduct resulting, in any case, in
material harm to the Company; (iii) the Executive misappropriates Company funds
or otherwise defrauds the Company including a material amount of money or
property; (iv) the Executive breaches her fiduciary duty to the Company
resulting in material profit to her, directly or indirectly; (v) the Executive
materially breaches any agreement with the Company and fails to cure such breach
within 10 days of receipt of notice, unless the act is incapable of being cured;
(vi) the Executive breaches any provision of Section 8 or Section 9; (vii) the
Executive becomes subject to a preliminary or permanent injunction issued by a
United States District Court enjoining the Executive from violating any
securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a resolution
adopted by the Company’s Board at a meeting in which the Executive was offered a
reasonable opportunity to argue that the resolution should not be adopted; or
(x) the Executive abuses alcohol or drugs in a manner that interferes with the
successful performance of her duties.




(c)

Termination by the Company Without Cause, Termination by Executive for Good
Reason or Automatic Termination Upon a Change of Control or at the end of a Term
after the Company provides notice of Non-Renewal.








5




--------------------------------------------------------------------------------

 




(1)

This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below), (ii) by the Company without Cause, (iii) upon any Change of
Control event as defined in Treasury Regulation Section 1.409A-3(i)(5) provided,
that, within six months of the Change of Control event (A) the Company
terminates the Executives employment or changes her title as Chief Accounting
Officer, or (B) the Executive terminates her employment or (iv) at the end of a
Term after the Company provides the Executive with notice of non-renewal.




(2)

In the event this Agreement is terminated by the Executive for Good Reason or by
the Company without Cause, the Executive shall be entitled to the following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a payment equal to three months of the then Base Salary (“Severance Amount”);




(D)

the Executive or her legally appointed guardian, as the case may be, shall have
up to one  year from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term;




(E)

all equity awards previously granted to the Executive under the Incentive Plan
or similar plan shall thereupon become fully vested; and




(F)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for three months, subject to the terms of any applicable plan
or insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




(3)

In the event of a Change of Control during the Term, the Executive, subject to
the termination of employment or change in title as outlined in Section 6(c)(1),
shall be entitled to receive each of the provisions of Section 6(c)(2)(A) – (F)
above except the Severance Amount shall equal to three months of the then Base
Salary and the benefits under Section 6(c)(2)(F) shall continue for a three
month period provided that such benefits are exempt from Section 409A of the
Code by reason of Treasury Regulation 1.409A-





6




--------------------------------------------------------------------------------

 




1(a)(5) or otherwise.  In the event all or a portion of the benefits under
Section 6(c)(2)(F) are subject to 409A of the Code, the Executive shall not be
entitled to the benefits that are subject to Section 409A of the Code subsequent
to the “applicable 2 ½ month period” (as such term is defined under Treasury
Regulation Section 1.409A-1(b)(4)(i)(A)).  




(4)

In the event this Agreement is terminated at the end of a Term after the Company
provides the Executive with notice of non-renewal and the Executive remains
employed until the end of the Term, the Executive shall be entitled to the
following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a Severance Amount equal to three months of the then Base Salary;

(D)

all equity awards previously granted to the Executive under the Equity Incentive
Plan or similar plan shall become fully vested;




(E)

the Executive or her legally appointed guardian, as the case may be, shall have
up to two years from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term; and




(F)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for three months, subject to the terms of any applicable plan
or insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




Provided, however, that the Executive shall only be entitled to receive each of
the provisions of this Section 6(c)(4)(A)-(F) if the Executive is willing and
able (i) to execute a new agreement providing terms and conditions substantially
similar to those in this Agreement and (ii) to continue providing such services,
and therefore, the Company’s non-renewal of the Term will be considered an
“involuntary separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(n).




(5)

In the event of a termination for Good Reason, without Cause, or non-renewal by
the Company, the payment of the Severance Amount shall be made at the same





7




--------------------------------------------------------------------------------

 




times as the Company pays compensation to its employees over the applicable
monthly period and any other payments owed under Section 6(c) shall be promptly
paid.  Provided, however, that any balance of the Severance Amount remaining due
on the “applicable 2 ½ month period” (as such term is defined under Treasury
Regulation Section 1.409A-1(b)(4)(i)(A)) after the end of the tax year in which
the Executive’s employment is terminated or the Term ends shall be paid on the
last day of the applicable 2½ month period.  The payment of the Severance Amount
and the acceleration of vesting shall be conditioned on the Executive signing an
Agreement and General Release (in the form which is attached as Exhibit B) which
releases the Company or any of its affiliates (including its officers, directors
and their affiliates) from any liability under this Agreement or related to the
Executive’s employment with the Company provided that (x) the payment of the
Severance Amount is made on or before the 90th day following the Executive’s
termination of employment; (y) such Agreement and General Release is executed by
the Executive, submitted to the Company, and the statutory period during which
the Executive is entitled to revoke the Agreement and General Release under
applicable law has expired on or before that 90th day; and (z) in the event that
the 90 day period begins in one taxable year and ends in a second taxable year,
then the payment of the Severance Amount shall be made in the second taxable
year.  Upon any Change of Control event, all payments owed under Section 6(c)(3)
shall be paid immediately.




The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive other
than temporarily while the Executive is physically or mentally incapacitated or
as required by applicable law; (ii) the Company no longer maintains or operates
an office in the New York Metro Area; (iii) the Company requires the Executive
to change her principal business office as defined in Section 3(c) to a location
other than the New York Metro Area, (iv) a change in Executive’s overall
compensation or bonus structure such that her overall compensation is materially
diminished; or (v) any other action or inaction that constitutes a material
breach by the Company under this Agreement.  Prior to the Executive terminating
her employment with the Company for Good Reason, the Executive must provide
written notice to the Company, within 30 days following the Executive’s initial
awareness of the existence of such condition, that such Good Reason exists and
setting forth in detail the grounds the Executive believes constitutes Good
Reason.  If the Company does not cure the condition(s) constituting Good Reason
within 30 days following receipt of such notice, then the Executive’s employment
shall be deemed terminated for Good Reason.




(d)

Any termination made by the Company under this Agreement shall be approved by
the Board.




(e)

Upon (1) voluntary or involuntary termination of the Executive’s employment or
(2) the Company’s request at any time during the Executive’s employment
(provided it does not interfere with her ability to perform her duties and
responsibilities hereunder), the Executive shall (i) provide or return to the
Company any and all Company property, including keys, key cards, access cards,
security devices, employer credit cards, network access devices, computers, cell
phones, smartphones, manuals, work product, thumb drives or other removable
information storage devices, and hard drives, and all Company documents and
materials belonging to the Company and stored in any fashion, including but not





8




--------------------------------------------------------------------------------

 




limited to those that constitute or contain any Confidential Information or work
product, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company or any of its business associates
or created by the Executive in connection with her employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations
and media in the Executive’s possession or control.




7.

Indemnification.  As provided in an Indemnification Agreement entered into
between the Company and the Executive, the Company shall indemnify the
Executive, to the maximum extent permitted by applicable law, against all costs,
charges and expenses incurred or sustained by him in connection with any action,
suit or proceeding to which he may be made a party by reason of him being an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company.  The Company shall provide, at its expense, directors and
officers insurance for the Executive in amounts and for a term consistent with
industry standards.




8.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of her employment and for a
period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, manager, member, or otherwise, of
or through any person, firm, corporation, partnership, limited liability
company, association or other entity) shall not, directly or indirectly, act as
an employee or officer (or comparable position) of, owning an interest in, or
providing Services as defined in Section 9(a).  




(b)

Solicitation of Students and Professors.  During the periods in which the
provisions of Section 8(a) shall be in effect, the Executive, directly or
indirectly, will not seek nor accept Prohibited Business from any Students or
Professors (each as defined below) on behalf of himself or any enterprise or
business other than the Company, refer Prohibited Business from any Student to
any enterprise or business other than the Company or receive commissions based
on sales or otherwise relating to the Prohibited Business from any Student, or
any enterprise or business other than the Company.  For purposes of this
Agreement, the word “Student” means any person who enrolled as a student in
Aspen University Inc. or other school owned, directed or indirectly,  by the
Company during the 24-month period prior to the time at which any determination
is required to be made as to whether any such person is a Student. For purposes
of this Agreement, the word “Professor” refers to any person engaged in the
teaching of Students (without regard to actual title) at Aspen University Inc.
or other school owned, directed or indirectly, by the Company during the
24-month period prior to the time at which any determination is required to be
made as to whether any such person is a Professor.




(c)

Solicitation of Employees.  During the period in which the provisions of Section
8(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate her employment with the Company, for the purposes of providing
services for a Prohibited Business, or solicit for employment or recommend to
any third party the solicitation for employment of





9




--------------------------------------------------------------------------------

 




any individual who was employed by the Company or any of its subsidiaries and
affiliates at any time during the one year period preceding the Executive’s
termination of employment.




(d)

Non-disparagement.  The Executive agrees that, after the end of her employment,
she will refrain from making, in writing or orally, any unfavorable comments
about the Company, its operations, policies, or procedures that would be likely
to injure the Company’s reputation or business prospects; provided, however,
that nothing herein shall preclude the Executive from responding truthfully to a
lawful subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.




(e)

No Payment.  The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of her
undertakings in this Section 8, and confirms she has received adequate
consideration for such undertakings.




(f)

References.  References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.




9.

Non-Disclosure of Confidential Information.




(a)

Confidential Information.  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing, and uses of the Services (as defined herein), the Company’s budgets
and strategic plans, and the identity and special needs of Students or
Professors, vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Student and/or Professor lists, Student and/or Professor information,
solicitation leads, marketing and advertising materials, methods and manuals and
forms, all of which pertain to the activities or operations of the Company, the
names, home addresses and all telephone numbers and e-mail addresses of the
Company’s directors, employees, officers, executives, former executives,
Students and/or former Students or Professors and/or former Professors.  In
addition, Confidential Information also includes the names of Students and
Professors and the identity of and telephone numbers, e-mail addresses and other
addresses of Students or Professors who are the persons with whom the Company’s
executives, officers, employees, and agents communicate in the ordinary course
of business.  Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates.  For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who lawfully
acquired the confidential information and who did not acquire such confidential
information or trade secret, directly or indirectly, from the Executive or the
Company or its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Services” shall include all





10




--------------------------------------------------------------------------------

 




services offered for sale and marketed by the Company during the Term, which as
of the Effective Date consist of operating a for  profit  online university in
compliance with all applicable regulatory requirements.  Services also includes
any other services which the Company has taken concrete steps to offer for sale,
but has not yet commenced selling or marketing, during or prior to the Term.
 Services also include any services disclosed in the Company’s latest Form 10-K,
Form 10-Q and/or Form S-1 or S-3 (or successor form) filed with the SEC.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Students or Professors, vendors or suppliers; (iv)
Student goodwill associated with the Company’s business; and (v) specialized
training relating to the Company’s technology, Services, methods, operations and
procedures.  Notwithstanding the foregoing, nothing in this Section 9(b) shall
be construed to impose restrictions greater than those imposed by other
provisions of this Agreement.




(c)

Confidentiality.  During the Term of this Agreement and following termination of
employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company.  The Executive
further acknowledges that such Confidential Information as is acquired and used
by the Company or its subsidiaries or affiliates is a special, valuable and
unique asset.  The Executive shall exercise all due and diligent precautions to
protect the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to her employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
her employment.  All records, files, materials and other Confidential
Information obtained by the Executive in the course of her employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company.  The Executive shall not, except in connection with and as
required by her performance of her duties under this Agreement, for any reason
use for her own benefit or the benefit of any person or entity other than the
Company or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).  Nothing in this Agreement shall limit the
Executive’s right to disclose the non-competition and non-solicitation
obligations imposed by the Company.




(d)

References.  References to the Company in this Section 9 shall include the
Company’s subsidiaries and affiliates.








11




--------------------------------------------------------------------------------

 




(e)

Whistleblowing.  Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the SEC or
other governmental body or prevent the Executive from obtaining a fee as a
“whistleblower” under Rule 21F-17(a) under the Securities Exchange Act of 1934
or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.




10.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall take any action in violation of Section 8 and/or
Section 9, the Company shall be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 10(b) below, to
enjoin the Executive from breaching the provisions of Section 8 and/or Section
9.




(b)

Any action arising from or under this Agreement must be commenced only in the
appropriate state or federal court located in New York County, New York.  The
Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.  The Executive
and the Company irrevocably waive any objection that they now have or hereafter
may have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 Final judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.




11.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee, directly or indirectly:




(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s vendors, Students, or Professors, including, without
limitation, having a financial interest in the Company’s vendors, Students, or
Professors, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, Students, or Professors;




(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, medical, technical, or managerial
capacity by, a person or entity which does business with the Company.








12




--------------------------------------------------------------------------------

 




12.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of her employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company, and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company, and the Executive
hereby assigns any such inventions to the Company.  An invention, idea, process,
program, software, or design (including an improvement) shall be deemed related
to the business of the Company if (a) it was made with the Company’s funds,
personnel, equipment, supplies, facilities, or Confidential Information, (b)
results from work performed by the Executive for the Company, or (c) pertains to
the current business or demonstrably anticipated research or development work of
the Company.  The Executive shall cooperate with the Company and its attorneys
in the preparation of patent and copyright applications for such developments
and, upon request, shall promptly assign all such inventions, ideas, processes,
and designs to the Company.  The decision to file for patent or copyright
protection or to maintain such development as a trade secret, or otherwise,
shall be in the sole discretion of the Company, and the Executive shall be bound
by such decision. The Executive hereby irrevocably assigns to the Company, for
no additional consideration, the Executive’s entire right, title and interest in
and to all work product and intellectual property rights, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company's rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement.  If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which he made or conceived prior to his employment with the Company and which
therefore are excluded from the scope of this Agreement. References to the
Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.




13.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.




14.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.








13




--------------------------------------------------------------------------------

 




15.

Severability.




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




16.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery to the addresses detailed below (or to
such other address, as either of them, by notice to the other may designate from
time to time), or by e-mail delivery (in which event a copy shall immediately be
sent by FedEx or similar receipted delivery), as follows:




To the Company:

Michael Mathews

Chief Executive Officer

Aspen Group, Inc.

276 Fifth Avenue

New York, NY 10001

Email: michael.mathews@aspen.edu




With a copy to:

Nason, Yeager, Gerson White & Lioce, P.A.

Attn: Michael D. Harris, Esq.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, Florida 33410

Email: mharris@nasonyeager.com








14




--------------------------------------------------------------------------------

 




To the Executive:

Janet Gill

_____________________

_____________________

Email: _______________




17.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




18.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




19.

Governing Law.  This Agreement shall be governed or interpreted according to the
internal laws of the State of Delaware without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Delaware without regard to choice of law
considerations.




20.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




22.

Section 409A Compliance.




(a)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or an exemption thereunder.  This
Agreement shall be construed and administered in accordance with Section 409A.
 Notwithstanding any other provision of this Agreement to the contrary, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service (including a voluntary separation
from service for good reason that is considered an involuntary separation for
purposes of the separation pay exception under Treasury Regulation
1.409A-1(n)(2)) or as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.  For purposes of Section 409A, each installment
payment provided under this Agreement shall be treated as a separate payment.
 Any payments to be made under this





15




--------------------------------------------------------------------------------

 




Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.




(b)

Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a “specified employee”,
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute "nonqualified deferred compensation"
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date (“Specified Employee Payment Date”).  The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.  If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive's estate in a lump sum upon the Executive's death.




(c)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:




(1)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;




(2)

any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and




(3)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.




(d)

In the event the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of the
Executive’s separation from service, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).




(1)

For purposes of this subparagraph, amounts payable under the Agreement should
not provide for a deferral of compensation subject to Section 409A to the





16




--------------------------------------------------------------------------------

 




extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.




(2)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.




(3)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following her separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage.  The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service.  For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.




(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A.  To the extent that any provision of this Agreement is ambiguous
as to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A.  The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.




(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.







[Signature Page To Follow]











17




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




 

Aspen Group, Inc.

 

 

 

 

By:

/s/ Michael Mathews

      

 

Michael Mathews,

      

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

/s/ Janet Gill

 

Janet Gill












































--------------------------------------------------------------------------------

 




Exhibit A

Chief Accounting Officer - Job Description




















--------------------------------------------------------------------------------

 




[aspu_ex10z2002.gif] [aspu_ex10z2002.gif]







Chief Accounting Officer




Position Overview




The Chief Accounting Officer (CAO) is responsible for managing all accounting
functions, including preparation of financial statements and related
disclosures, maintenance of an appropriate system of internal controls including
cash control and cost control systems, and setting of and compliance with
appropriate accounting policies.  The CAO is also responsible for regulatory
compliance and practices, including Sarbanes Oxley compliance.  In addition, the
CAO will collaborate with the CFO to develop financial strategies.




Key Responsibilities




·

Ensure an accurate and timely monthly, quarterly and year end close; ensure the
timely reporting of all monthly financial information.

·

Perform or supervise month-end accounting activities such as reconciliations and
journal entries.

·

Assure that the Accounting department is operating effectively by evaluating
performance against goals, improving processes and systems where necessary,
cross-training staff to mitigate dependencies and developing the team.

·

Direct the preparation of the financial section and related disclosures of 10K’s
and 10Q’s and internal corporate and departmental financial statements and
reports, in a timely and accurate manner

·

Generate financial reports and statements to Managers for review.

·

Analyze financial discrepancies and recommend effective resolutions.

·

Monitor expenditures, analyze revenues and determine budget variances and report
the same to management.

·

Respond to accounting inquiries from management in a timely fashion.

·

Manage Internal Control policies and compliance, as well as, insuring that
accounting policies are in accordance with GAAP; periodically review and improve
existing control processes

·

Perform daily monitoring, reporting and maintenance of the Company’s cash
management system including forecasts of cash position

·

Oversee the payroll and benefits function for all 500 employees. This include
being the administrator of the Solium Shareworks stock option system, the
Paychex payroll and the 401K systems and other related systems. Responsible for
the payment of all benefit payments.

·

Ensure that all DOE filings are accurate and timely reported. Continue all
financial aid interaction, including being the administrator for the Global
Financial Aid system.











--------------------------------------------------------------------------------

 




·

Administer the Company’s T&E and tracking compliance

·

Insure compliance with federal, state and local regulations

·

Supervise the timely and accurate entry, recording and payment of the Company’s
obligations through the accounts payable system

·

Supervise, train, review and appraise the accounting staff

·

Review federal, state and local income tax returns.

·

Oversee the maintenance of accounting records to provide access when needed and
compliance with record retention requirements

·

Provide recommendations to the CFO regarding operations, reporting and other
matters and for improving efficiencies and reducing costs

·

Consult with Company officers and other department heads, providing them with
information to assist them in their responsibilities

·

Assists CFO in preparing budgets and reforecast updates as required.
Participates in regular and special management meetings as necessary

·

Prepare special reports as requested by the CEO or CFO

·

Coordinate annual Financial Statement Audit with outside auditors to provide
information and schedules in a timely and accurate manner.

·

Coordinate with finance team to complete assigned accounting tasks within
deadlines.

·

Monitor and record financial transactions according to company policies and
regulations.

·

Review and recommend changes to existing accounting procedures.

·

Manage strategic accounting and finance projects within the Accounting
Department; track and report costs; take proactive measures to communicate
issues on a timely basis.

·

Monitors and analyzes department work to develop more efficient procedures and
use of resources while maintaining a high level of accuracy.

·

Participate in the development, implementation and maintenance of Accounting
policies, internal controls, as well as short-and-long range planning.

·

Achieve budget objectives by scheduling expenditures; analyzing variances;
initiating corrective actions.

·

Provide status of financial condition by collecting, interpreting, and reporting
financial data and trends.

·

Comply with federal, state, and local legal requirements by studying existing
and new legislation; anticipating future legislation; enforcing adherence to
requirements; filing financial reports; advising management on needed actions.

·

Perform other duties as assigned.




Position based in:

New York

Reports to:

CFO in New York

Supervises:

NY-based Accounting Staff.  Also has functional management responsibility for
subsidiary accounting staff.




Position Requirements:




·

Bachelor's degree with a major in Accounting or Finance is required. CPA and/or
advanced degree preferred.

·

A minimum 15 years education industry with previous experience in accounting,
banking or other similar fiscal work.











--------------------------------------------------------------------------------

 




·

Previous management experience in an office with fiscal responsibility, is
required.

·

Demonstrated ability to work accurately and effectively with computerized data
systems.

·

Ability to work with people of diverse backgrounds and promote a positive
working environment, spirit of cooperation and positive reactions to change and
conflict resolution.

·

Previous experience managing finance and accounting functions;

·

Understanding of tax regulations and compliance;

·

Exceptional business acumen.




Successful characteristics and competencies:




·

Highly motivated leader who is detail oriented, meticulous and possesses a high
level of business insight and technical skills.

·

Strong communication skills and the ability to influence and impact business
results across teams.

·

Collaborative and able to build consensus and lead meetings across
cross-functional teams while challenging assumptions in a relevant way.

·

Experience in budgeting, forecasting, reporting and analysis.

·

Proven ability to gather and analyze large amounts of data at micro and macro
level and summarize into key points to lead change and influence behaviors.















































--------------------------------------------------------------------------------

 




Exhibit B

General Release Agreement



































--------------------------------------------------------------------------------

 




TERMINATION AND RELEASE AGREEMENT




THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of September 11, 2018 (the “Effective Date”), by and between Janet Gill
(the “Executive”) and Aspen Group, Inc. (the “Employer” or the “Company”).




WHEREAS, the Executive was employed as the Chief Financial Officer of the
Employer;




WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:




1.

In consideration for the Executive’s acknowledgments, representations,
warranties, covenants, releases and agreements set forth in this Agreement, the
Employer agrees to pay the Employee three months of her base salary, which
equates to $68,750, [in six equal payments] (the “Payments”).  All Payments
shall be made in accordance with the Employer’s customary twice-per-month
payroll practices and shall be subject to withholding for all applicable
federal, state, social security and other taxes.  The Employee acknowledges that
she would not otherwise be entitled to the Payments but for her promises in this
Agreement.




2.

Nothing in this Agreement shall be construed as an admission of liability or
wrongdoing by the Employer, its past and present affiliates, officers,
directors, owners, executives, attorneys, or agents, and the Employer
specifically disclaims liability to or wrongful treatment of the Executive on
the part of itself, its past and present affiliates, officers, directors,
owners, employees, attorneys, and agents.  Additionally, nothing in this
Agreement shall be construed as an admission of liability or wrongdoing by the
Executive and the Executive specifically disclaims liability to or wrongful acts
directed at the Employer.




3.

The Executive covenants not to sue, and fully and forever releases and
discharges the Employer, its past and present affiliates, directors, officers,
owners, executives and agents, as well as its successors and assigns from any
and all legally waivable claims, liabilities, damages, demands, and causes of
action or liabilities of any nature or kind, whether now known or unknown,
arising out of or in any way connected with the Executive’s employment with the
Employer or the termination of that employment; provided, however, that nothing
in this Agreement shall either waive any rights or claims of the Executive that
arise after the Executive signs this Agreement or impair or preclude the
Executive’s right to take action to enforce the terms of this Agreement or
impair or preclude the Executive’s right to indemnification and defense against
any third party claims arising out of Executive’s employment by the Company.
 This release includes but is not limited to claims arising under federal, state
or local laws prohibiting employment discrimination or relating to leave from
employment, including but not limited to Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, as amended, the
Equal Pay Act and the Americans with Disabilities Act, as amended, the Family
and Medical Leave Act, as amended, claims for attorneys’ fees or costs, and any
and all claims in contract, tort, or premised on any other legal theory. The
Executive











--------------------------------------------------------------------------------

 




acknowledges that the Executive has been paid in full all compensation owed to
the Executive by the Employer as a result of Executive’s employment, except from
compensation (if any) due through the Effective Date which shall be paid in the
next regular payroll of the Company.   The Employer and its directors, officers,
and employees covenant not to sue, and fully and forever release and discharge
the Executive, from any and all legally waivable claims from the beginning of
time until the date of this Agreement, and from liabilities, damages, demands,
and causes of action, attorney’s fees, costs or liabilities of any nature or
kind, whether now known or unknown, arising out of or in any way connected with
the Executive’s employment with the Employer.




4.

The Executive represents that she has not filed any complaints or charges
against the Employer with the Equal Employment Opportunity Commission, or with
any other federal, state or local agency or court, and covenants that she will
not seek to recover on any claim released in this Agreement.




5.

The Executive agrees that she will not encourage or assist any of the Employer’s
employees to litigate claims or file administrative charges against the Employer
or its past and present affiliates, officers, directors, owners, employees and
agents, unless required to provide testimony or documents pursuant to a lawful
subpoena or other compulsory legal process.




6.

The Executive acknowledges that she is subject to non-compete and
confidentiality provisions under that certain Employment Agreement between the
Executive and the Employer dated September 11, 2018 (the “2018 Employment
Agreement”).




7.

The Executive acknowledges that she has been given at least 21 days to consider
this Agreement and that she has seven days from the date she executes this
Agreement in which to revoke it and that this Agreement will not be effective or
enforceable until after the seven-day revocation period ends without revocation
by the Executive.  Revocation can be made by delivery of a written notice of
revocation to Michael Mathews, Chief Executive Officer at the offices of the
Employer, by midnight on or before the seventh calendar day after the Executive
signs the Agreement.




8.

The Executive acknowledges that she has been advised to consult with an attorney
of her choice with regard to this Agreement.  The Executive hereby acknowledges
that she understands the significance of this Agreement, and represents that the
terms of this Agreement are fully understood and voluntarily accepted by her.




9.

The Executive and the Employer agree that except with respect to any ongoing
duties of non-competition and non-solicitation imposed by the Company, neither
she nor they, nor any of their agents or representatives will disclose,
disseminate and/or publicize, or cause or permit to be disclosed, disseminated
or publicized, the existence of this Agreement, any of the terms of this
Agreement, or any claims or allegations which the Executive believes she or they
could have made or asserted against one another, specifically or generally, to
any person, corporation, association or governmental agency or other entity
except: (i) to the extent necessary to report income to appropriate taxing
authorities; (ii) in response to an order of a court of competent jurisdiction
or subpoena issued under the authority thereof; or (iii) in response to any
inquiry or subpoena issued by a state or federal governmental agency; provided,
however, that notice of receipt of such order or subpoena shall be emailed to
Aspen Group, Inc., attention





2







--------------------------------------------------------------------------------

 




Michael Mathews michael.mathews@aspen.edu, and in the case of the Executive, to
Janet Gill, janet.gill@aspen.edu, within 24 hours of the  receipt of such order
or subpoena, so that both Executive and Employer  will have the opportunity to
assert what rights they have to non-disclosure prior to any response to the
order, inquiry or subpoena.




10.

The Executive and Employer agree to refrain from disparaging or making any
unfavorable comments, in writing or orally, about either party, and in the case
of the Employer, about its management, its operations, policies, or procedures
and in the case of the Executive, to prospective employers, those making inquiry
as to the reasons for her separation from the Company or to any person, company
or other business entity.  




11.

In the event of any lawsuit against the Employer that relates to alleged acts or
omissions by the Executive during her employment with the Employer, the
Executive agrees to cooperate with Employer by voluntarily providing truthful
and full information as reasonably necessary for the Employer to defend against
such lawsuit.  Provided, however, the Executive shall be entitled to receive
reimbursement for expenses, including lost wages, incurred in assisting the
Employer regarding any lawsuit.  




12.

Except as provided herein, all agreements between the Employer and the Executive
including but not limited to the 2014 Employment Agreement, are null and void
and no longer enforceable, except for the new Employment Agreement between the
Employer and the Executive.




13.

This Agreement sets forth the entire agreement between the Executive and the
Employer, and fully supersedes any and all prior agreements or understandings
between them regarding its subject matter; provided, however, that nothing in
this Agreement is intended to or shall be construed to modify, impair or
terminate any obligation of the Executive or the Employer pursuant to provisions
of the Employment Agreement that by their terms continues after the Executive’s
separation from the Employer’s employment.  This Agreement may only be modified
by written agreement signed by both parties.  




14.

The Employer and the Executive agree that in the event any provision of this
Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.




15.

This Agreement shall be governed or interpreted according to the internal laws
of the State of Delaware without regard to choice of law considerations and all
claims relating to or arising out of this Agreement, or the breach thereof,
whether sounding in contract, tort, or otherwise, shall also be governed by the
laws of the State of Delaware without regard to choice of law considerations.




16.

Nothing contained in this Agreement shall be construed to prevent the Employee
from reporting any act or failure to act to the Securities and Exchange
Commission or other governmental body or prevent the Employee from obtaining a
fee as a “whistleblower” under Rule 21F-17(a) under the Securities and Exchange
Act of 1934 or other rules or regulations implemented under the Dodd-Frank Wall
Street Reform Act and Consumer Protection Act.





3







--------------------------------------------------------------------------------

 







17.

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce or contest the provisions of
this Agreement, the prevailing party shall be entitled to a reasonable
attorney’s fee, costs and expenses.




18.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  The execution of this Agreement may be by actual or facsimile
signature.







[Signature page follows]











4







--------------------------------------------------------------------------------

 




PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




 

 

 

 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Michael Mathews

 

 

Chief Executive Officer




I have carefully read this Agreement and understand that it contains a release
of known and unknown claims.  I acknowledge and agree to all of the terms and
conditions of this Agreement.  I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.










 

 

 

 

 

 

 

 

Janet Gill



































